Citation Nr: 0127083	
Decision Date: 12/07/01    Archive Date: 12/11/01

DOCKET NO.  94-14 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for a disability of the 
right great toe.  

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to service connection for a cervical spine 
disability.

4.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The appellant served in the Army National Guard and had 
periods of active duty for training which included the 
following periods: March 13 to July 12, 1974; September 11 to 
13, 1974; July 26 to August 9, 1975; July 10 to July 24, 
1976; June 25 to July 9, 1977; and July 14 to 29, 1978.  
Subsequently, the appellant thereafter was scheduled to serve 
in the Army National Guard for a period of active duty for 
training from May 26 to June 9, 1990, but this period ended 
early on June 6, 1990.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1993 rating decision by the 
Washington, D.C. Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that rating decision, the RO 
denied service connection for low back pain, neck pain, 
shoulder injury, right great toe injury, groin injury, 
polycystic kidney disease, cyst on the liver, bilateral 
carpal tunnel syndrome, and hypertension pursuant to 
38 C.F.R. § 3.700.  Thereafter, the appellant appealed the 
denial of service connection for low back pain, neck pain, 
shoulder injury, right great toe injury, and groin injury.  
In the statement of the case, the veteran's claims of service 
connection for neck pain, shoulder injury, right great toe 
injury, and groin injury on the merits instead of being 
denied pursuant to 38 C.F.R. § 3.700.  

In addition, the RO apparently determined that new and 
material evidence had been submitted to reopen the claim of 
service connection for low back disability and also denied 
that claim on the merits.  The Board notes that a claim of 
service connection for a low back disability was denied by 
the Board in a final decision in April 1990.  Since that 
determination and in conjunction with the current appeal, 
additional service records have been associated with the 
claims file which show alleged back injury during subsequent 
service as well as a diagnosis of back disability.  Since the 
Board's decision was made prior to this alleged back injury, 
the records documenting the alleged back injury and diagnosis 
of back disability were not previously considered by the 
Board.  Thus, the RO's decision to reopen the claim of 
service connection was proper. 

The appellant perfected his appeal as to the issues of 
service connection for low back pain, neck pain, shoulder 
injury, right great toe injury, and groin injury.  

In a July 2000 rating decision, service connection for 
irritable bowel syndrome, hypertension, polycystic disease, 
depression, and prostatitis, were denied.  In addition, 
entitlement to nonservice-connected pension benefits was 
denied.  The RO determined that an increased rating of 10 
percent was warranted for left varicocele surgery to include 
abdominal and groin pain.  Thus, the issue of service 
connection for groin injury/groin pain was resolved.  In a 
July 2000 letter, the appellant was notified of this decision 
and of his procedural and appellate rights.

The only issues which have been perfected for appeal are 
listed on the front page of this decision.  


FINDINGS OF FACT

1.  The appellant had an ingrown right great toenail when he 
entered active duty training on May 28, 1990, and he did not 
suffer an injury to his right great toenail while serving on 
active duty training from May 28, 1990 to June 6, 1990; in 
addition, there is no evidence that any current right great 
toenail disorder is related to any other period of service.  

2.  The appellant had suffered a lumbar spine injury 
diagnosed as lumbar strain before he entered active duty 
training service on May 28, 1990, and that injury increased 
in severity beyond its natural progression during that period 
of active duty training service. 

3.  The appellant had suffered a cervical spine injury 
diagnosed as cervical strain before he entered active duty 
training service on May 28, 1990, and that injury increased 
in severity beyond its natural progression during that period 
of active duty training service. 

4.  The appellant had suffered a left shoulder injury before 
he entered active duty training service on May 28, 1990, and 
the medical evidence does not shown that the left shoulder 
injury increased in severity beyond its natural progression 
during that period of active duty for training service; the 
appellant currently has left shoulder bursitis which is not 
related to any period of service.  


CONCLUSIONS OF LAW

1.  A right great toenail disability was not incurred or 
aggravated during active duty for training.  38 U.S.C.A. 
§ 101(24), 106, 1110, 1131 (West 1991). 

2.  A lumbar spine injury diagnosed as lumbar strain 
preexisted active duty training service and was aggravated 
therein.  38 U.S.C.A. § 101(24), 106, 1110, 1111, 1131, 1137, 
1153 (West 1991); 38 C.F.R. § 3.303, 3.304, 3.306 (2001). 

3.  A cervical spine injury diagnosed as cervical strain 
preexisted active duty training service and was aggravated 
therein.  38 U.S.C.A. § 101(24), 106, 1110, 1111, 1131, 1137, 
1153 (West 1991); 38 C.F.R. § 3.303, 3.304, 3.306 (2001). 

4.  A left shoulder injury preexisted active duty training 
service and was not aggravated therein and currently 
diagnosed bursitis of the left shoulder is not related to any 
period of service.  38 U.S.C.A. § 101(24), 106, 1110, 1111, 
1131, 1137, 1153 (West 1991); 38 C.F.R. § 3.303, 3.304, 3.306 
(2001). 




REASONS AND BASES FOR FINDING AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations eliminate the concept of 
a well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The Board finds that the directives 
of the VCAA have been satisfied.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the appellant was notified in 
the February 1994 statement of the case, the July 2000 
supplemental statement of the case, and at the August 2001 
personal hearing before the undersigned member of the Board 
of the reasons and bases for the denial of his claims.  VA 
has met the duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
the discussions in the statement of the case, and 
supplemental statement of the case, informed the veteran of 
the information and evidence needed to substantiate this 
claim and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. § 5103A.  In this 
case, service medical records, VA medical records, and 
private medical records have been obtained.  In his personal 
hearing, the appellant was specifically notified that he 
could submit supporting evidence and argument.  In this case, 
the Board finds that VA has done everything reasonably 
possible to assist the appellant.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the appellant, the Board finds 
that the appellant has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby].  For the reasons 
previously set forth, the Board believes that the appellant 
has been given ample opportunity to provide evidence and 
argument in support of his claim.  In short, the Board finds 
that the appellant has been given adequate notice of the need 
to submit evidence or argument and that he is not prejudiced 
by this decision. 


Background

The appellant served in the Army National Guard and had 
periods of active duty for training which included the 
following periods: March 13 to July 12, 1974; September 11 to 
13, 1974; July 26 to August 9, 1975; July 10 to July 24, 
1976; June 25 to July 9, 1977; and July 14 to 29, 1978.  

The service medical records for those periods show that on 
June 14, 1974, the appellant was examined.  The only 
abnormalities were scars on his forehead, left leg, and right 
leg.  

On June 24, 1974, the appellant reported that he had a kidney 
or urinary tract infection.  He complained of having burning 
on urination and cramping pain in the back and into the groin 
area.  There was no discharge noted.  A urinalysis was to be 
performed.  

On July 6, 1974, the appellant was treated for a laceration 
on the right lower extremity due to a dog bite.  

Service medical records dated July 28, 1975 show that the 
appellant was suffering from injuries from 2 automobile 
accidents.  These injuries involved, in pertinent part, the 
back.  It was noted that these injuries were not considered 
to be in the line of duty.  On July 29, 1975, the appellant's 
unit commander requested that he be informed if the appellant 
was medically qualified to perform his annual training.  The 
medical officer stated that the appellant was currently on 
medication for pain and was receiving physical therapy at a 
private hospital twice weekly for injuries sustained in the 
automobile accidents.  It was recommended that the appellant 
be excused from summer camp and be referred for a complete 
orthopedic evaluation to determine the extent of his injuries 
and fitness for duty in the future.  

In a July 31, 1975 letter, a military physician reported 
that, according to the appellant, he had been involved in 2 
automobile accidents since early June 1975 and had been seen 
by his private physicians.  It was noted that the appellant 
was participating in physical therapy.  Physical examination 
revealed that the appellant was in no acute distress.  He 
ambulated using a walking cane.  Straight leg raising was 
decreased bilaterally.  It was noted that the appellant would 
be released temporarily from annual training as of July 31, 
1975, and that he should return on August 3, 1975 for 
reevaluation.  On August 3, 1975, the appellant was seen with 
complaints of injuries due to the automobile accident.  The 
appellant reported that he had suffered a back injury.  
Records dated on August 15, 1975 reveal that it was requested 
that the appellant be afforded a medical examination to 
determine his eligibility for retention in the Army National 
Guard.  The report of this examination is not of record.  

VA outpatient reports dated in 1979 and 1980 show that the 
appellant was restricted from lifting heavy objects in May 
1980.  The specific medical reason for that restriction was 
not provided. 

In August 1980, the appellant was afforded a VA examination.  
At that time, the appellant reported having swelling of the 
testicles and glands.  Physical examination revealed normal 
gait.  Evaluation of the musculoskeletal system revealed no 
abnormalities.  Evaluation of the head, face, and neck 
revealed no abnormalities.  The examination was noted to be 
within normal limits.  It was noted that the appellant had 
had varicocele surgery and there was no evidence of 
recurrence.  

X-rays taken at the end of October and beginning of November 
1983 revealed that the lumbar spine was unremarkable.  

In April and May 1987, the appellant was afforded VA joints 
examinations.  It was noted that the appellant had been 
involved in an automobile accident in November 1984  and had 
not worked since that time.  In addition, it was noted that 
in June 1974, when the appellant was climbing and lifting 
poles as a field wireman, he developed low back pain.  The 
appellant reported that he had been placed on sick call and a 
urinary tract infection was suspected.  Since that time, the 
appellant stated that he had had pain in his back which he 
described as being a "catch" on his left side.  The 
appellant related that if he sat for long periods, he 
developed pain in the left side.  It was reported that x-rays 
taken in 1983 were unremarkable.  The diagnosis was 
musculoskeletal asymmetry with recurrent low back pain.  

In March 1988, the appellant was afforded another VA 
examination.  At that time, he reported that he had had low 
back and testicular pain since service in 1974.  Evaluation 
of the feet revealed minimal scaling over the lateral aspect 
of the feet which was diagnosed as being tinea pedis.  A mole 
was also noted on his second right toe.  There was no other 
abnormality.  The appellant related that he had been told 
that he had a fungal infection.  Evaluation of the head, 
face, and neck revealed no abnormalities.  Evaluation of the 
musculoskeletal system other than the feet did not reveal any 
abnormalities.  

In January 1990, the appellant testified at a personal 
hearing before the Board.  At that time, the appellant 
related that he had jumped over a 6 foot fence in an attempt 
to escape from an attack dog and had injured his back.  In 
addition, he reported that he had injured his back in an 
automobile accident in 1984.

In an April 1988 rating decision, in pertinent part, service 
connection was denied for a back disability.  The appellant 
appealed this determination to the Board.  In a final April 
1990 Board decision, in pertinent part, the Board determined 
that service connection was not warranted for a back 
disability because although the appellant was treated during 
service for low back complaints, these complaints were acute 
and transitory in nature and resolved without residual 
disability.  

On February 19, 1990, the appellant suffered a cervical 
strain and left shoulder injury while lifting patients at 
work.  This injury is documented in the medical records of 
the Pain Rehabilitation Center where the appellant was 
treated.  Thereafter, the appellant was treated by Neil A. 
Green, M.D., and his associates when, as noted, on February 
19, 1990, the appellant suffered a cervical strain.  
Thereafter, the appellant was provided medical follow-up 
treatment.  On May 25, 1990, it was noted that cervical and 
dorsal spine movement was restricted and the appellant also 
had tenderness to palpation in the left scapular area.  The 
physician indicated that he did not want the appellant to 
participate in military training exercises.  

The appellant thereafter served in the Army National Guard 
for a period of active duty for training from May 26 to June 
9, 1990, but the training ended early on June 6, 1990, due to 
medical problems.  

During that service, the appellant received medical 
treatment.  On May 28, 1990, the appellant was seen for 
complaints of cervical and left arm pain.  The appellant 
reported that he had aggravated his prior cervical sprain 
when he climbed on the back of a 2 and 1/2 ton truck.  In 
addition, the appellant reported right great toe pain.  It 
was noted that the toenail was ingrown.  On May 30, 1990, the 
appellant was seen for symptoms related to the ingrown right 
great toenail.  The symptoms were treated.  In addition, the 
appellant complained of having back pain.  On June 8, 1990, 
the appellant was treated for cervical strain with pain 
radiating into the left upper extremity.  It was noted that 
the cervical strain occurred in February 1990, while the 
appellant was not on active duty.  It was also noted that on 
May 28, 1990, the appellant exacerbated the cervical strain 
injury while climbing on a truck while on active duty.  He 
was given a cervical collar.  

In June 1990, the appellant underwent a private magnetic 
resonance imaging of the cervical spine which revealed mild 
reversal of the normal lordosis, no evidence of significant 
disc bulge or frank herniation, and no root or spinal cord 
impingement.  

On July 13, 1990, the appellant's commanding officer 
contacted him to provide proof of his fitness for continued 
military duty.  

Service records show that the appellant maintained that he 
was ordered by his commanding officer to the field on May 28, 
1990, but statements from his commanding officer shows that 
the appellant was not given this order.  The appellant was 
placed on light duty with a cervical collar and soft shoes 
(due to an ingrown toenail).  It was indicated that the 
appellant was on light duty and took it upon himself to get 
on the 2 and 1/2 ton truck.  In addition, a statement from the 
Director of Personnel from the appellant's unit indicated 
that the appellant's account of what happened in the field 
was contradictory, that he had a neck injury which existed 
prior to service, and that the appellant has sustained only 
minor aggravation of this neck problem.  It was recommended 
that the appellant's injury be found not to have incurred in 
the line of duty and that the appellant's suitability for 
service in the National Guard was questionable.  

In August 1990, the appellant was seen by Stuart J. Goodman, 
M.D., for cervical strain.  In addition, he was treated for 
pain in the shoulder, low back, and groin regions.  The 
diagnosis was cervical strain with musculoskeletal related 
problems.  

In an August 1990 letter from Ronald Wheeler, M.D., Dr. 
Wheeler indicated that he had treated the appellant for 
multiple complaints.  He stated that on March 1, 1990, he 
treated the appellant for a left shoulder injury which was 
work-related, secondary to lifting a heavy object.  Dr. 
Wheeler stated that a neurological evaluation was done 
secondary to complaints of numbness in the left arm and back, 
but there was no evidence of nerve damage.  Thereafter, the 
appellant participated in physical therapy and the symptoms 
resolved.  

In an October 1990 statement, the appellant indicated that on 
May 28, 1990, while participating in field training exercises 
with his unit, he aggravated a previous injury to his neck, 
shoulder, back, and groin areas.  In addition, he experienced 
pain and swelling in his right great toe which was lanced and 
part of his toenail was removed.  

In November and December 1990, the appellant was seen at the 
Pain Rehabilitation Center for an electromyography which 
revealed cervical radiculopathy as well as for a 
thermographic examination which yielded abnormal findings in 
the cervical and lumbar spine areas.  

In February 1991, a National Guard executive officer provided 
a letter to the Inspector General.  In that letter, it was 
indicated that the appellant had filed a Line of Duty claim 
for a reinjury during training in 1990.  It was noted that 
prior to the appellant's departure to training, he met with 
his commanding officers and the executive officer to discuss 
his medical condition and his desire to be excused from 
training.  It was determined at that time that the appellant 
would attend annual training in a light duty status, detailed 
to the orderly room to answer phones; that transportation was 
to be provided for the appellant to continue with his follow-
up appointments with his physician during the annual training 
period; and that if the appellant incurred an injury in the 
field or performing duties outside of the orderly room, he 
did so in violation of his light duty status.  

The next day, the appellant was seen at Walter Reed Army 
Medical Center for cervical and left shoulder complaints.  It 
was noted that the appellant had suffered an old whiplash 
injury in 1984 as a civilian, but had reported neck pain 
since April 1990 when he jumped from a truck during military 
training.  The examiner noted that the appellant likely 
sustained minor aggravation of a preexisting injury.  

In an April 1991 letter, the Board notes that the military 
staff surgeon indicated to the Inspector General that the 
appellant's recent consultation at Walter Reed Army Medical 
Center stated that the appellant aggravated a previous injury 
while performing his annual training.  The military staff 
surgeon noted that the appellant sustained a motor vehicle 
accident in 1984 which resulted in a whiplash injury.  This 
injury preexisted the appellant's entry into service and June 
27, 1989 enlistment physical had a notation to that effect.  
It was noted that cervical spine films revealed "reverse of 
the usual lordotic curve.  Disc spaces OK-fit for 
enlistment."  The military staff surgeon noted that in 1990, 
the appellant's private physician recommended limited 
military training or no military training.  With regard to 
the old whiplash injury, the military staff surgeon opined 
that this injury was aggravated during active training as it 
could have occurred when the appellant jumped from a 2 and 1/2 
pound ton truck.  

In April 1991, the appellant was seen for cervical and left 
shoulder complains.  The record shows that the appellant was 
participating in physical therapy, but had not been able to 
keep all of his appointments.  

In August 1991, the appellant was examined.  At that time, 
the examiner noted that in 1984, the appellant has sustained 
a whiplash neck injury.  In addition, the appellant reported 
that he began having back pain after he lifted a patient from 
a bed in February 1990.  Physical examination resulted in 
diagnoses of cervical and lumbar muscle strain, most likely 
secondary to aggravation of preexisting injury prior to 
entrance into service.  The appellant was referred to an 
evaluation board.  

On September 5, 1991, the medical evaluation board concluded 
that the appellant had cervical and lumbar muscle strain 
which was likely secondary to aggravation of preexisting 
injury prior to entrance into service.  The original injury 
was in 1984 and exited prior to entry.  This injury was 
permanently aggravated by service.  

In a September 1991 "Statement of Medical Condition," it 
was noted that the appellant had incurred an injury or 
disease while on active duty for training from May 29, 1990 
to the present time.  

In an October 1991 physical evaluation board determination, 
it was concluded that the appellant's cervical and lumbar 
muscle strain was incurred prior to service and was not 
aggravated therein, but rather, increased due to natural 
progression.  

In a November 1991 letter, the appellant was informed of the 
physical evaluation board's findings.  Thereafter, the 
appellant was discharged from the Army National Guard 
effective January 13, 1992.  

The appellant was hospitalized from January 8 to February 7, 
1992.  At that time, the appellant related that he first had 
back pain and testicle pain in 1974 during basic training.  
The final diagnoses were lower back pain since 1974 secondary 
to chronic lumbar strain; chronic benign pain syndrome 
secondary to the lower back pain; and depression secondary to 
the back problems.

In August 1994, in pertinent part, the appellant was treated 
for left shoulder pain which he stated began on July 16, 
1994, when he jumped off a large military vehicle.  The 
appellant was diagnosed as having left shoulder impingement.  

In April 1995, the appellant was afforded a VA examination.  
At that time, the appellant reported that he had injured his 
testes in 1974 while he was in training; that he had injured 
his low back in an incident with a dog (when the dog bit his 
leg) in 1974, and that he injured his left shoulder and right 
elbow.  Physical examination revealed no current disability 
of the left shoulder and that the veteran's back exhibited 
full range of motion with tenderness.  No current groin 
disability was shown.  The pertinent diagnoses were history 
of injury to the left shoulder, low back muscular strain, and 
history of injury to the left testes.  

In a May 1995 letter, a VA examination indicated that the 
appellant had left shoulder pain which had escalated by heavy 
lifting and carrying.  The appellant was told not to engage 
in heavy lifting.  

In December 1995, the appellant was evaluated.  At that time, 
the appellant related that he had a variety of medical 
problems and that his back pain began during service and was 
also aggravated at his work while lifting patients.  In June 
1996, the appellant was again examined.  In pertinent part, 
it was noted that the appellant had lumbar strain.

In December 1997, the appellant was afforded a VA general 
medical examination.  At that time, he reported that he 
initially had back pain in 1974 related to physically 
demanding service duties.  In addition, the appellant related 
that his back pain increased after varicocele surgery in 
1978.  Physical examination was performed.  There was no 
cervical or groin adenopathy.  There was some pain and 
limitation of motion of the low back.  The diagnoses were 
past history of persistent back pain as well as back strain.  
The examiner noted that the back pain predated the varicocele 
surgery in 1978 and was related by the appellant to physical 
activity.  The examiner did not see any connection between 
the varicocele and the back pain.  The examiner noted that 
there was a question as to whether the back pain could have 
been aggravated by some form of spinal anesthesia at the time 
of surgery.  No neck, left shoulder, groin, or right great 
toe disabilities were diagnosed.  

A February 1998 MRI performed by Philip Man, M.D., revealed 
bursitis in the coracoid area of the left shoulder with no 
evidence of a rotator cuff tear, fracture, or contusion, and 
intact cartilaginous labrum.  

In a June 1999 letter, Dr. Nash indicated that the appellant 
was being treated for multiple complaints to include back 
pain on the left.  

In September 1999, the appellant was afforded a VA general 
medical examination.  At that time, it was noted that the 
appellant began having pain in his left flank and dysuria in 
1974 and he sought medical attention. His illness progressed 
to severe and groin pain which led to hospitalization.  A 
left varicocele was found in 1977 and the appellant underwent 
surgery.  Prostatitis was diagnosed in 1979.  In addition, 
the appellant related that while on military leave, he was 
bitten by a dog on his right knee and during his escape from 
the dog, he injured his knee on a fence.  The appellant also 
related that in 1976, while he was onboard a military 
vehicle, he jumped off and banged his right elbow.  Physical 
examination was performed which revealed chronic prostatitis, 
more than likely olecran bursitis, polycystic kidneys with 
hypertension, more than likely depression, more than likely 
knee osteoarthritis, and intermittent abdominal pain more 
than likely related to adhesion from former varicocele 
surgery.  

In August 2001, the appellant testified at a personal hearing 
in Washington, D.C., before the undersigned member of the 
Board.  With regard to his low back, the veteran testified 
that he first injured his lumbar spine in 1974 while doing 
calisthenics and maneuver training.  He related that he 
reported to sick call for pain in his lower back and groin 
and a urine test was performed.  He stated that the urine 
test was negative and he was told to return to duty.  
Thereafter, in 1974, he was on his way home from active duty 
and he was attacked by a dog.  He indicated that the dog bit 
him twice on the leg and he tried to escape.  The appellant 
related that he jumped over a fence and when he landed on the 
other side, his body twisted, then he jumped over another 
fence.  He related that he went to the hospital and was 
placed on leave.  Subsequently, the appellant related that he 
had gotten physical therapy on and off, but he never had back 
surgery.  

With regard to the cervical spine, the appellant related that 
he jumped off a deuce and a 1/2, with his backpack and duffel 
bag and he began having neck pain after that incident.  
Thereafter, the appellant related that he had more problems 
when he was in the Reserves.  He related that he participated 
in physical therapy.  Currently, he related that he has neck 
pain which runs down his arm and that he wears a TENS unit.  

With regard to his shoulder, the appellant related that he 
injured his left shoulder at the same time that he injured 
his cervical spine.  He stated that the current diagnosis was 
bursitis of the shoulder.  He indicated that the left 
shoulder is very painful and restricts physical activities.  
The appellant also indicated that cold weather bothers his 
shoulder.  

With regard to his right great toe, the appellant related 
that in 1974, he was having fungus problems with his feet.  
In 1990, he hit his toe and it became infected.  He had part 
of the toenail taken off.  Currently, he indicated that the 
toenail was black and it ached.  He stated that he could only 
wear certain types of shoes to accommodate his toenail.  


Analysis

The Board notes that since the veteran has not been shown to 
be capable of making medical conclusions, his statements 
regarding causation are not probative.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

At the outset, the Board notes that where a combat wartime 
veteran alleges he suffers disability due to an injury 
incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza v. Brown, 7 
Vet. App. 498 (1995).  In this case, the veteran does not 
assert nor does the record show that he was injured during 
combat.  Thus, 38 U.S.C.A. § 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training or injury incurred or 
aggravated while performing inactive duty for training.  
38 U.S.C.A. § 101(24), 106, 1110, 1131.  

A veteran who served during a period of war or during 
peacetime after December 31, 1946 is presumed to be in sound 
condition except for those defects noted when he is examined 
and accepted for service.  Clear and unmistakable evidence 
that the disability manifested in service existed prior to 
service will rebut the presumption.  38 U.S.C.A. §§ 1111, 
1137; 38 C.F.R. § 3.304(b).  The presumption of sound 
condition does not attach to periods of training duty since 
such duty is not active service and he is not a veteran of 
such periods.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. 3.303(b).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice injury or 
disease underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the injury or disease underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. 3.306(b).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).


Right Great Toe

A review of the record shows that the appellant was treated 
for tinea pedis in the 1980's.  There is no medical evidence 
showing that the veteran currently has tinea pedis of the 
right great toe.  In the absence of proof of a present 
disability, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Rather, the appellant maintains that his right great toe was 
injured and/or aggravated while he was on training duty in 
1990.  

The record reflects that the appellant served on a period of 
active duty training in May 1990.  According to his 
commanding officer, the appellant was authorized to wear soft 
shoes due to an ingrown right great toenail at the time of 
that service, which commenced on May 26, 1990.  On May 30, 
1990, the appellant was treated for symptoms related to the 
ingrown toenail.  It was noted that the appellant had been on 
antibiotics for that toe and was being seen by the examiner 
for follow-up treatment.  It was determined that the 
appellant should remain on antibiotics.  Otherwise, the 
service records are negative for any complaints, findings, 
treatment, or diagnosis of right great toe disability.  
Although there is no current evidence of right great toe 
disability, the appellant maintained during his personal 
hearing that his right great toenail is black and that he 
suffers from residual right great toenail disability.

As noted, the presumption of sound condition does not attach 
to periods of training duty since such duty is not active 
service and he is not a veteran of such periods.  The Board 
notes that the appellant had an ingrown toenail, i.e., a 
disorder of the right great toenail, prior to his entry into 
active duty for training on May 26, 1990.  The Board believes 
that his right great toenail was ingrown prior to service 
entry since the service records show that he was permitted to 
wear soft shoes for that period of service duty due to the 
ingrown toenail and since the treatment records show that he 
was already on antibiotics and was being given follow-up 
treatment.  While the appellant's right great toenail 
disorder was in fact treated during his active duty training, 
there is no evidence that his right great toenail was 
specifically injured or reinjured during that period of time 
or that the appellant's right great toenail disorder was 
aggravated during that period of time.  As noted, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training.  38 U.S.C.A. § 101(24), 106, 1110, 
1131.  Since there is no evidence that a disability of the 
right great toenail resulted from disease or injury incurred 
or aggravated while performing active duty for training, 
there is no basis to award service connection for a right 
great toenail disorder.  

In addition, there is no medical evidence establishing that 
any current right great toenail disorder is related to any 
other period of service. 

Accordingly, the Board concludes that a right great toenail 
disability was not incurred or aggravated during active duty 
for training.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved. 38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).


Lumbar Spine

On June 24, 1974, the appellant reported that he had a kidney 
or urinary tract infection.  He complained of having burning 
on urination and cramping pain in the back and into the groin 
area.  There was no discharge noted.  A urinalysis was to be 
performed.  No specific back disability was diagnosed.  
Service medical records dated July 28, 1975 show that the 
appellant was suffering from injuries from 2 automobile 
accidents.  These injuries involved, in pertinent part, the 
back.  It was noted that these injuries were not considered 
to be in the line of duty.  On July 29, 1975, the appellant's 
unit commander requested that he be informed if the appellant 
was medically qualified to perform his annual training.  The 
medical officer stated that the appellant was currently on 
medication for pain and was receiving physical therapy at a 
private hospital twice weekly for injuries sustained in the 
automobile accidents.  

In a July 31, 1975 letter, a military physician reported 
that, according to the appellant, he had been involved in 2 
automobile accidents since early June 1975 and had been seen 
by his private physicians.  It was noted that the appellant 
was participating in physical therapy.  Physical examination 
revealed that the appellant was in no acute distress.  He 
ambulated using a walking cane.  Straight leg raising was 
decreased bilaterally.  It was noted that the appellant would 
be released temporarily from annual training as of July 31, 
1975, and that he should return on August 3, 1975 for 
reevaluation.  On August 3, 1975, the appellant was seen with 
complaints of injuries due to the automobile accident.  The 
appellant reported that he had suffered a back injury.  VA 
outpatient reports dated in 1979 and 1980 show that the 
appellant was restricted from lifting heavy objects in May 
1980.  The specific medical reason for that restriction was 
not provided. 

In August 1980, the appellant was afforded a VA examination.  
Evaluation of the musculoskeletal system revealed no 
abnormalities.  The examination was noted to be within normal 
limits.  X-rays taken at the end of October and beginning of 
November 1983 revealed that the lumbar spine was 
unremarkable.  

In April and May 1987, the appellant was afforded VA joints 
examinations.  It was noted that the appellant had been 
involved in an automobile accident in November 1984  and had 
not worked since that time.  In addition, it was noted that 
in June 1974, when the appellant was climbing and lifting 
poles as a field wireman, he developed low back pain.  The 
appellant reported that he had been placed on sick call and a 
urinary tract infection was suspected.  Since that time, the 
appellant stated that he had had pain in his back which he 
described as being a "catch" on his left side.  The 
appellant related that if he sat for long periods, he 
developed pain in the left side.  It was reported that x-rays 
taken in 1983 were unremarkable.  The diagnosis was 
musculoskeletal asymmetry with recurrent low back pain.  

In March 1988, the appellant was afforded another VA 
examination.  Evaluation of the musculoskeletal system other 
than the feet did not reveal any abnormalities.  

On February 19, 1990, the appellant injured his neck and left 
shoulder while lifting patients at work.  However, the 
appellant also maintains that he injured his low back at that 
time.  The appellant thereafter entered a period of active 
duty for training beginning on May 26, 1990.  During that 
service, the appellant received medical treatment.  The 
appellant reported that he had back pain after climbing on 
the back of a 2 and 1/2 ton truck.  In August 1990, the 
appellant was seen by Dr. Goodman, for, in part, low back 
pain.  In an October 1990 statement, the appellant indicated 
that on May 28, 1990, while participating in field training 
exercises with his unit, he aggravated a previous injury, in 
part, to his back.  In November and December 1990, the 
appellant was seen at the Pain Rehabilitation Center for a 
thermographic examination which yielded abnormal findings in 
the lumbar spine area.  In August 1991, the appellant was 
examined.  At that time, the appellant reported that he began 
having back pain after he lifted a patient from a bed in 
February 1990.  Physical examination resulted in a diagnosis 
of lumbar muscle strain, most likely secondary to aggravation 
of preexisting injury prior to entrance into service.  The 
appellant was referred to an evaluation board.  

On September 5, 1991, the medical evaluation board concluded 
that the appellant had lumbar muscle strain which was likely 
secondary to aggravation of preexisting injury prior to 
entrance into service.  In a September 1991 "Statement of 
Medical Condition," it was noted that the appellant had 
incurred an injury or disease while on active duty for 
training from May 29, 1990 to the present time.  

In an October 1991 physical evaluation board determination, 
it was concluded that the appellant's lumbar muscle strain 
was incurred prior to service and was not aggravated therein, 
but rather, increased due to natural progression.  

The appellant was hospitalized from January 8 to February 7, 
1992.  At that time, the appellant related that he first had 
back pain in 1974 during basic training.  The final diagnosis 
was lower back pain since 1974 secondary to chronic lumbar 
strain.

In April 1995, the appellant was afforded a VA examination.  
The pertinent diagnosis was low back muscular strain.  In 
December 1995, the appellant was evaluated.  At that time, 
the appellant related that he had a variety of medical 
problems and that his back pain began during service and was 
also aggravated at his work while lifting patients.  In June 
1996, the appellant was again examined.  In pertinent part, 
it was noted that the appellant had lumbar strain.  In 
December 1997, the appellant was afforded a VA general 
medical examination.  At that time, he reported that he 
initially had back pain in 1974 related to physically 
demanding service duties.  In addition, the appellant related 
that his back pain increased after varicocele surgery in 
1978.  The diagnosis was past history of persistent back pain 
as well as back strain.  In a June 1999 letter, Dr. Nash 
indicated that the appellant was being treated for multiple 
complaints to include back pain on the left.  

At his August 2001 personal hearing, the appellant testified 
that he first injured his lumbar spine in 1974 while doing 
calisthenics and maneuver training.  He related that he 
reported to sick call for pain in his lower back and groin 
and a urine test was performed.  He stated that the urine 
test was negative and he was told to return to duty.  
Thereafter, in 1974, he was on his way home from active duty 
and he was attacked by a dog.  He indicated that the dog bit 
him twice on the leg and he tried to escape.  The appellant 
related that he jumped over a fence and when he landed on the 
other side, his body twisted, then he jumped over another 
fence.  He related that he went to the hospital and was 
placed on leave.  Subsequently, the appellant related that he 
had gotten physical therapy on and off, but he never had back 
surgery.  

In sum, the record shows that prior to 1990, the appellant 
was treated on various occasions for low back complaints.  In 
addition, the record shows that he had suffered back injury 
in automobile accidents.  In February 1990, the appellant was 
injured while at his place of employment.  Although a low 
back disability was not diagnosed as being due to that 
injury, the appellant maintained that his low back was 
injured.  Thereafter, the appellant continued to be treated 
for low back complaints and it was medically determined that 
he had in fact suffered lumbar muscle strain the February 
1990 incident.  

As noted, the presumption of sound condition does not attach 
to periods of training duty since such duty is not active 
service and he is not a veteran of such periods.  The record 
shows that the appellant suffered multiple back injuries 
prior to his entry into active duty training in May 1990.  As 
such, the appellant had a preexisting back injury when he 
entered active duty training in May 1990.  

During that period of active duty training in May 1990, the 
appellant again injured his back.  In August 1991, it was 
determined upon review of his medical history and 
examination, that the appellant's preexisting back injury had 
been aggravated during service.  A medical evaluation board 
determined that during the period of active duty which 
commenced in May 1990, the appellant's preexisting low back 
injury was aggravated therein.  A physical evaluation board 
then determined that the appellant's  preexisting low back 
injury was not aggravated beyond its natural progression.  

As noted, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
injury or disease underwent an increase in severity during 
service.  

The Board has reviewed all of the medical evidence.  In 
particular, the contradictory findings of the medical 
evaluation board and the physical evaluation board were 
reviewed.  The medical evaluation board based its finding at 
least in part on the medical determination made in August 
1991 that the appellant's preexisting low back injury was 
aggravated during his service in May 1990.  This opinion is 
also supported in the record as evidence by the appellant's 
multiple complaints of low back pain.  Conversely, the 
determination of the physical evaluation was not supported by 
any documentary evidence in the record and directly conflicts 
with the August 1991 examination report.  As such, the Board 
finds that the determination of the medical evaluation board 
is more probative and is consistent with the record and that 
the findings of the physical evaluation board do not 
constitute clear and unmistakable evidence sufficient to 
rebut the presumption of aggravation. 

Based on this medical evidence, the Board finds that the 
appellant's preexisting back injury increased in severity 
beyond the natural progress of the condition during active 
duty training which began in May 1990.  The appellant's 
current low back disability has been characterized as lumbar 
muscle strain and is the result of that aggravation.  
Accordingly, service connection is warranted for lumbar 
muscle strain.  


Cervical Spine

The appellant reports that he suffered a whiplash type in 
injury in an automobile accident in 1984.  

On February 19, 1990, the appellant suffered a cervical 
strain while lifting patients at work.  Thereafter, Dr. Green 
also diagnosed the appellant as having suffered a cervical 
strain.  On May 25, 1990, it was noted that cervical and 
dorsal spine movement was restricted.  The appellant entered 
active duty training on May 26, 1990.  During that service, 
the appellant received medical treatment.  On May 28, 1990, 
the appellant was seen for complaints of cervical pain.  The 
appellant reported that he had aggravated his prior cervical 
sprain when he climbed on the back of a 2 and 1/2 ton truck.  
On June 8, 1990, the appellant was treated for cervical 
strain with pain radiating into the left upper extremity.  It 
was noted that the cervical strain occurred in February 1990, 
while the appellant was not on active duty.  It was also 
noted that on May 28, 1990, the appellant exacerbated the 
cervical strain injury while climbing on a truck while on 
active duty.  He was given a cervical collar.  In June 1990, 
the appellant underwent a private magnetic resonance imaging 
of the cervical spine which revealed mild reversal of the 
normal lordosis, no evidence of significant disc bulge or 
frank herniation, and no root or spinal cord impingement.  A 
statement from the Director of Personnel from the appellant's 
unit indicated that the appellant had a neck injury which 
existed prior to service, and that the appellant has 
sustained only minor aggravation of this neck problem.  In 
August 1990, the appellant was seen Dr. Goodman for cervical 
strain.  

In an October 1990 statement, the appellant indicated that on 
May 28, 1990, while participating in field training exercises 
with his unit, he aggravated a previous injury to his neck.  

In November and December 1990, the appellant was seen at the 
Pain Rehabilitation Center for an electromyography which 
revealed cervical radiculopathy as well as for a 
thermographic examination which yielded abnormal findings in 
the cervical spine area.  The next day, the appellant was 
seen at Walter Reed Army Medical Center for cervical and left 
shoulder complaints.  It was noted that the appellant had 
suffered an old whiplash injury in 1984 as a civilian, but 
had reported neck pain since April 1990 when he jumped from a 
truck during military training.  The examiner noted that the 
appellant likely sustained minor aggravation of a preexisting 
injury.  In an April 1991 letter, the military staff surgeon 
indicated to the Inspector General that the appellant's 
recent consultation at Walter Reed Army Medical Center stated 
that the appellant aggravated a previous injury while 
performing his annual training.  The military staff surgeon 
noted that the appellant sustained a motor vehicle accident 
in 1984 which resulted in a whiplash injury.  This injury 
preexisted the appellant's entry into service again.  With 
regard to the old whiplash injury, the military staff surgeon 
opined that this injury was aggravated during active training 
as it could have occurred when the appellant jumped from a 2 
and 1/2 pound ton truck.  In April 1991, the appellant was 
again seen for cervical complains.  

In August 1991, the appellant was examined.  Physical 
examination resulted in a diagnosis of cervical strain, most 
likely secondary to aggravation of preexisting injury prior 
to entrance into service.  On September 5, 1991, the medical 
evaluation board concluded that the appellant had cervical 
strain which was likely secondary to aggravation of 
preexisting injury prior to entrance into service.  The 
original injury was in 1984 and existed prior to entry.  This 
injury was permanently aggravated by service.  In a September 
1991 "Statement of Medical Condition," it was noted that 
the appellant had incurred an injury or disease while on 
active duty for training from May 29, 1990 to the present 
time.  

In an October 1991 physical evaluation board determination, 
it was concluded that the appellant's cervical strain was 
incurred prior to service and was not aggravated therein, but 
rather, increased due to natural progression.  

At his August 2001 personal hearing, the appellant testified 
that he jumped off a deuce and a 1/2, with his backpack and 
duffel bag and he began having neck pain after that incident.  

In sum, the record shows that in 1984, the veteran suffered a 
whiplash type of injury to his neck.  In February 1990, the 
appellant was injured while at his place of employment.  He 
was diagnosed as having cervical strain.  

As noted, the presumption of sound condition does not attach 
to periods of training duty since such duty is not active 
service and he is not a veteran of such periods.  As such, 
the appellant had a preexisting cervical injury when he 
entered active duty training in May 1990.  

On June 8, 1990, an examiner opined that, while the appellant 
was on active duty training, he exacerbated his preexisting 
cervical strain injury while climbing on a truck while on 
active duty.  Likewise, the Director of Personnel from the 
appellant's unit indicated that the appellant had a neck 
injury which existed prior to service, and that the appellant 
aggravated the this neck problem during active duty training.  
An examiner from Walter Reed Army Medical Center opined that 
the appellant likely sustained minor aggravation of a neck 
preexisting injury during his active duty training.  In April 
1991, the military staff surgeon indicated to the Inspector 
General that the appellant's recent consultation at Walter 
Reed Army Medical Center stated that the appellant aggravated 
a previous injury while performing his annual training.  The 
military staff surgeon also opined that the appellant had a 
preexisting neck injury which was aggravated during active 
training as it could have occurred when the appellant jumped 
from a 2 and 1/2 pound ton truck.  Likewise, the examiner who 
performed that August 1991 examination opined that the 
appellant had cervical strain, most likely secondary to 
aggravation of preexisting injury prior to entrance into 
service.  Moreover, the medical evaluation board also 
concluded that the appellant had cervical strain which was 
likely secondary to aggravation of preexisting injury prior 
to entrance into service.  Finally, in a September 1991 
"Statement of Medical Condition," it was noted that the 
appellant had incurred an injury or disease while on active 
duty training.  

However, thereafter, in October 1991, a physical evaluation 
board concluded that the appellant's cervical strain was 
incurred prior to service and was not aggravated therein, but 
rather, increased due to natural progression.  

As noted, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
injury or disease underwent an increase in severity during 
service.  

The Board has reviewed all of the medical evidence.  In 
particular, the findings of the totality of the medical 
evidence of record to include the medical evaluation board 
determination with the contradictory findings of the physical 
evaluation board.  The medical evaluation board based its 
finding at least in part on the medical evidence of record 
which consistently showed that the appellant had a 
preexisting cervical injury which was aggravated during his 
active duty training in May 1990.  The subsequent medical 
opinions of record all agreed with that assessment except the 
physical evaluation board opinion.  However, the 
determination of the physical evaluation was not supported by 
any documentary evidence in the record and directly 
conflicted with the prior medical evidence of record as well 
as subsequent medical evidence, as noted.  As such, the Board 
finds that the determination of the medical evaluation board 
along with the other supporting medical opinions are more 
probative and are consistent with the record and that the 
findings of the physical evaluation board do not constitute 
clear and unmistakable evidence sufficient to rebut the 
presumption of aggravation. 

Based on this medical evidence, the Board finds that the 
appellant's preexisting cervical injury increased in severity 
beyond the natural progress of the condition.  This current 
cervical spine disability has been characterized as cervical 
strain and is the result of that aggravation.  Accordingly, 
service connection is warranted for cervical strain.  

Left Shoulder

On February 19, 1990, the appellant suffered a cervical 
strain and left shoulder injury while lifting patients at 
work.  On May 25, 1990, it was noted that cervical and dorsal 
spine movement was restricted and the appellant also had 
tenderness to palpation in the left scapular area.  

The appellant thereafter served in the Army National Guard 
for a period of active duty training beginning on May 26, 
1990.  During that service, the appellant received medical 
treatment.  On May 28, 1990, the appellant was seen for 
complaints of cervical and left arm pain.  The appellant 
reported that he had aggravated his prior cervical sprain 
when he climbed on the back of a 2 and 1/2 ton truck.  On 
June 8, 1990, the appellant was treated for cervical strain 
with pain radiating into the left upper extremity.  

In August 1990, the appellant was seen by Dr. Goodman, M.D., 
for, in part, complaints of pain in the shoulder.  The 
diagnosis was cervical strain with musculoskeletal related 
problems.  

Thereafter, the appellant was treated by Dr. Wheeler who 
indicated that the appellant had been treated for a left 
shoulder injury which was work-related, secondary to lifting 
a heavy object.  Neurological examination was negative.  
Thereafter, the appellant participated in physical therapy 
and the symptoms resolved.  

In August 1994, in pertinent part, the appellant was treated 
for left shoulder pain which he stated began on July 16, 
1994, when he jumped off a large military vehicle.  The 
appellant was diagnosed as having left shoulder impingement.  
The examiner did not independently opine that left shoulder 
impingement was due to any inservice left shoulder injury, 
rather, he recorded the appellant's report of medical history 
in that regard.  

In April 1995, the appellant was afforded a VA examination.  
At that time, the appellant reported that he injured his left 
shoulder during service.  Physical examination revealed no 
current disability of the left shoulder.  In a May 1995 
letter, a VA examiner indicated that the appellant had left 
shoulder pain which had escalated by heavy lifting and 
carrying.  The appellant was told not to engage in heavy 
lifting.  In December 1997, the appellant was afforded a VA 
general medical examination.  No left shoulder disability was 
diagnosed.  

A February 1998 magnetic resonance imaging revealed bursitis 
in the coracoid area of the left shoulder with no evidence of 
a rotator cuff tear, fracture, or contusion, and intact 
cartilaginous labrum.  

In September 1999, the appellant was afforded a VA general 
medical examination which did not reveal left shoulder 
disability.  

At his August 2001 personal hearing, the appellant testified 
that he injured his left shoulder at the same time that he 
injured his cervical spine.  He stated that the current 
diagnosis was bursitis of the shoulder.  He indicated that 
the left shoulder is very painful and restricts physical 
activities.  The appellant also indicated that cold weather 
bothers his shoulder.  

In sum, the record shows that the appellant suffered a left 
shoulder injury in February 1990.  

As noted, the presumption of sound condition does not attach 
to periods of training duty since such duty is not active 
service and he is not a veteran of such periods.  As such, 
the appellant had a preexisting left shoulder injury when he 
entered active duty training in May 1990.  

Thereafter, in May 1990, the appellant entered active duty 
training in May 1990.  On May 28, 1990, the appellant was 
seen for complaints of cervical and left arm pain.  The 
appellant reported that he had aggravated his prior cervical 
sprain when he climbed on the back of a 2 and 1/2 ton truck.  
In addition, on June 8, 1990, the appellant was treated for 
cervical strain with pain radiating into the left upper 
extremity.  The Board notes that it appears from the record 
that the left upper extremity complaints were associated with 
diagnosed cervical strain since when the appellant complained 
of left shoulder pain to Dr. Goodman, he indicated that the 
appellant had cervical strain with musculoskeletal related 
problems.  Thereafter, Dr. Wheeler confirmed that the 
appellant had a preexisting left shoulder injury prior to 
service, but that any residual disability had resolved.  In 
August 1994, in pertinent part, the appellant was treated for 
left shoulder pain which he stated began on July 16, 1994, 
when he jumped off a large military vehicle.  The appellant 
was diagnosed as having left shoulder impingement, but the 
examiner did not independently opine that left shoulder 
impingement was due to any inservice left shoulder injury, 
rather, he recorded the appellant's report of medical history 
in that regard.  In April 1995, the appellant was afforded a 
VA examination which revealed no current disability of the 
left shoulder.  Thereafter, in May 1995, the appellant 
experienced left shoulder pain due to heavy lifting and 
carrying.  In December 1997, the appellant was afforded a VA 
general medical examination, but no left shoulder disability 
was diagnosed.  

A February 1998 magnetic resonance imaging revealed bursitis 
in the coracoid area of the left shoulder with no evidence of 
a rotator cuff tear, fracture, or contusion, and intact 
cartilaginous labrum.  

As noted, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
injury or disease underwent an increase in severity during 
service.  During active duty training beginning in May 1990, 
as noted, the appellant aggravated preexisting lumbar and 
cervical spine injuries.  When he was treated for cervical 
complaints, it was noted that he also had left extremity 
complaints, however, these were associated with the cervical 
complaints.  There is no medical opinion of record 
establishing that the appellant's preexisting left shoulder 
injury increased in severity during his active duty for 
training commencing in May 1990.  In fact, Dr. Wheeler opined 
that the appellant had a preexisting left shoulder injury 
prior to service, but that any residual disability had 
resolved.  Since there is no medical evidence that the 
preservice left shoulder injury underwent an increase in 
severity during service, there is no presumption of 
aggravation.  Thus, the appellant's preexisting left shoulder 
disability was not aggravated during active duty training 
service.  

Following service, the appellant was diagnosed in August 1994 
with left shoulder impingement.  Although the examiner 
recorded the appellant's history that left shoulder problems 
originated during service, the examiner did not independently 
opine that left shoulder impingement was due to any inservice 
left shoulder injury.  Likewise, although the February 1998 
magnetic imaging resonance revealed bursitis in the coracoid 
area of the left shoulder, there is no medical opinion 
relating that disability to any period of service.  
Therefore, the record does not establish that the appellant 
either incurred a chronic left shoulder disability during 
service or that he incurred a left shoulder disability during 
service and continued to be treated for that disability post-
service.  

Therefore, when all the evidence is taken into account, it is 
clear that the appellant's currently diagnosed bursitis of 
the left shoulder was first manifested after service and 
developed independently of service or any occurrence or 
problem therein.  Thus, the Board finds that current left 
shoulder disability is not related to service.  

Accordingly, the Board concludes that a left shoulder injury 
preexisted active duty for training service and was not 
aggravated therein and currently diagnosed bursitis of the 
left shoulder related to any period of service.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert.


ORDER

Service connection for a right great toenail disability is 
denied.  

Service connection for lumbar strain is granted.

Service connection for cervical strain is granted.

Service connection for a left shoulder disability is denied.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 



